                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUIS MOURATIDIS,                            :
     Plaintiff,                              :
                                             :
       v.                                    :       CIVIL ACTION NO. 19-CV-2985
                                             :
TERRY M. STRADTON, et al.,                   :
    Defendants.                              :

                                            ORDER

       AND NOW, this 17th day of July, 2019, upon consideration of Plaintiff Louis

Mouratidis’s Motion to Proceed In Forma Pauperis (ECF No. 1), and his pro se Complaint (ECF

No. 2) it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for failure to state a claim

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons in the Court’s Memorandum.

Mouratidis’s civil rights claims are DISMISSED with prejudice but he is given leave to file an

amended complaint to assert claims against the Commissioner of Social Security pursuant to 42

U.S.C. § 405(g).

       4.   Mouratidis is given thirty (30) days to file an amended complaint against the

Commissioner of Social Security pursuant to 42 U.S.C. § 405(g) to seek review of decisions

related to overpayment of benefits and denials of requests for waivers of overpayment. If he

files an amended complaint, Mouratidis shall not reassert his civil rights claims. Upon the filing

of an amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       5.    The Clerk of Court shall send Mouratidis a blank copy of the Court’s form
Complaint to be used by a pro se plaintiff seeking review of a decision of the Commissioner of

Social Security bearing the above civil action number. Mouratidis may use this form to file his

amended complaint if he chooses to do so.

       6.     If Mouratidis fails to comply with this Order, his case may be dismissed for

failure to prosecute without further notice.

                                               BY THE COURT:

                                               /s/ Cynthia M. Rufe

                                               CYNTHIA M. RUFE, J.
